DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rud (US 20100177800 A1) in view of Pressman (US 20200319259 A1 (US 11327121 B2)).
Claim 1. Rud teaches a process fluid temperature transmitter (Fig 1) comprising:
a plurality of terminals couplable to an RTD 
([0013] FIG. 1 shows a pair of sensor terminals 22 coupled to a resistance temperature device such as RTD 32);

an excitation source operably coupled to the plurality of terminals and configured to apply an excitation signal to the RTD (Fig 1 source 24);

a measurement device coupled to the plurality of terminals, the measurement device being configured to measure a response of the RTD to the applied excitation signal
([0015] when switch/MUX 30 couples line 40 to node 42, voltage measurement device 26 will measure the voltage across RTD 32)
; and
a controller coupled to the excitation source and the measurement device (Fig 1 source 24 connected to controller 28), 
the controller being configured to perform an RTD resistance measurement by applying the excitation signal to the RTD and to cause the measurement device to measure the response of the RTD while the excitation signal is applied to the RTD, 
([0015] This allows controller 28 to selectively couple line 40 of voltage measurement device 26 to a selected one of nodes 42, 44. As can be appreciated, when MUX 30 couples line 40 to node 44, a measurement of voltage by voltage measurement device 26 will indicate voltage across reference resistor 34.)but does not specifically disclose the controller also being configured to perform an RTD energy storage diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure an RTD response to the changed excitation signal.
However, Pressman teaches the process of a controller also being configured to perform an RTD energy storage diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure an RTD response to the changed excitation signal
([0012][0015][0018] Some deviation detection systems and methods described herein may be based on modeling/observing an expected (or reference) behavior of energy storage modules and detecting deviation conditions based on deviations between monitored behavior of the energy storage modules and the expected behavior....the expected behavior can be determined through tracking the history and operation of the energy storage module over time. Also, the expected behavior can be determined based on comparing the parameters of an energy storage device (e.g., a battery cell) to other energy storage devices in the same module and/or in other modules...if voltage decreases for one cell yet may be increasing for all other cells in a series connection, then it can be deduced that a problem exists. (e.g. diagnostics)
[0021] may be measured by different sensors ...resistance temperature detectors (RTDs)
[0052]-[0053] The control circuit may automatically generate a control signal to initiate one or more of these responsive actions upon detecting the deviation condition.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a controller also being configured to perform an RTD diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure an RTD response to the changed excitation signal as taught by Pressman within the system of Rud for the purpose of enhancing the system to determine whether significant degradation has occurred within the storage based on a test performed by the controller.

Claim 6. Rud and Pressman teach the process fluid temperature transmitter of claim 1, wherein the excitation source is a current source and wherein the measurement device is a voltage measurement device (Pressman [0018] e.g. For a certain change in the stored current (e.g., per unit ampere hours), there may be some amount of expected change in voltage...the reference voltage of the energy storage module can be determined.).

Claims 2-5, 7-9, 11-13. 15, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rud and Pressman and further in view of Eryurek (US 6754601 B1).
Claim 2. Rud in view of Pressman  teaches the process fluid temperature transmitter of claim 1, and further discloses the controller comparing and responding to the degradation but does not specifically disclose wherein the controller is configured to determine RTD degradation based on the measurement obtained while the changed excitation signal is applied to the RTD.
However, Eryurek teaches wherein the controller is configured to determine RTD degradation based on the measurement obtained while the changed excitation signal is applied to the RTD 
(Eryurek Col 5 lines 15-30 e.g. Processing system 18 can establish difference D between change .DELTA.V.sub.R and corresponding reference change .DELTA.V.sub.REF, which is indicative of the condition of resistive element 12. The larger the value of difference D, the greater the degradation resistive element 12 has undergone relative to the reference condition of resistive element 12. In one embodiment, processing system 18 can produce a diagnostic output that is indicative of the condition of resistive element 12, as a function of difference D.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use  a controller is configured to determine RTD degradation based on the measurement obtained while the changed excitation signal is applied to the RTD as taught by Eryurek within the system of Rud and Pressman for the purpose of enhancing the system to perform real-time diagnose of the system.
Claim 3. Rud, Pressman and Eryurek teaches the process fluid temperature transmitter of claim 2, wherein the controller is configured to determine RTD degradation based a difference between a plurality of successive voltage measurements obtained while no excitation current flows (Eryurek Col 1 lines 50-60 e.g. Present calibration techniques are generally conducted offline. These techniques involve testing the process measurement device on-site or at the location of the process measurement device.
Col 5 lines 50-60 e.g. Current source 22 of testing circuitry 16 can be controlled by processing system 18 through connection 52. Connection 52, shown in FIG. 4, is drawn to indicate that it could be used to control several aspects of testing circuit 16 including switch 48. In one embodiment, current source 22 is configured to produce test signal I.sub.T When processing system 18 closes switch 48).

Claim 4. Rud, Pressman and Eryurek teaches the process fluid temperature transmitter of claim 3, wherein the controller is configured to provide an indication of RTD degradation 
(Eryurek Col 5 lines 15-30 e.g. Processing system 18 can establish difference D between change .DELTA.V.sub.R and corresponding reference change .DELTA.V.sub.REF, which is indicative of the condition of resistive element 12. The larger the value of difference D, the greater the degradation resistive element 12 has undergone relative to the reference condition of resistive element 12. In one embodiment, processing system 18 can produce a diagnostic output that is indicative of the condition of resistive element 12, as a function of difference D.).

Claim 5. Rud, Pressman and Eryurek teaches the process fluid temperature transmitter of claim 4, and further comprising communication circuitry coupled to the controller, wherein the communication circuitry is configured to provide a process fluid temperature output and the indication of RTD degradation 
(Eryurek Col 3 lines 5-20 e.g. Data pertaining to the process and control signals used to control the process are two forms of process device information. Process device information can be transmitted between control room 6 and process devices 4 over control loops 8 by adjusting the current flowing through control loops 8. 
Col 5 lines 15-30 e.g. Processing system 18 can establish difference D between change .DELTA.V.sub.R and corresponding reference change .DELTA.V.sub.REF, which is indicative of the condition of resistive element 12. The larger the value of difference D, the greater the degradation resistive element 12 has undergone relative to the reference condition of resistive element 12. In one embodiment, processing system 18 can produce a diagnostic output that is indicative of the condition of resistive element 12, as a function of difference D.).

Claim 7. Rud in view of Eryurek teaches the process fluid temperature transmitter of claim 6, and further discloses the process of detecting voltage and changing parameters but do not specifically disclose wherein the controller is configured to change a voltage measurement parameter based on the determined RTD degradation 
However, Eryurek teaches a controller configured to change a voltage measurement parameter based on the determined RTD degradation (Eryurek Col 4 lines  55-60 e.g. For example, processing system 18 can select initial voltage V.sub.0 and final voltage V.sub.1 as the points P1 and P2,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a controller as taught by Eryurek within the system of Rud and Pressman for the purpose of enhancing the system to provide the necessary voltage required based on deviations detected by the system.

Claim 8. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 7, wherein the voltage measurement parameter is settling time.
(Eryurek Col 5 lines 1-20 e.g. lines e.g. In this embodiment, processing system measures the period of time it takes for response signal V.sub.R to rise from point P1 to point P2. As a result, change .DELTA.V.sub.R will be a period of time rather than a change in voltage. The corresponding reference .DELTA.V.sub.REF is also a period of time that is measured between the corresponding points of reference response signal V.sub.REF (i.e., 0.7 V and 1.1 V). In yet another embodiment, points P1 and P2 are selected at specific periods of time within test period t.sub.T.)

Claim 9. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 7, wherein the controller is configured to increase the settling time to achieve a selected measurement accuracy (Eryurek Col 5 lines 1-20 e.g. n yet another embodiment, points P1 and P2 are selected at specific periods of time within test period t.sub.T. For example, point P1 could be selected as the point along the response signal V.sub.R and the corresponding reference response signal at 0.1 seconds after the test signal I.sub.T is applied to resistive element 12 and point P2 could be selected as the point along the response signal V.sub.R and the corresponding reference response signal V.sub.REF at 0.1 seconds before the termination of test signal I.sub.T.).

Claim 11. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 9, wherein the increased settling time is used for temperature measurements in a first temperature range, and an original settling time is used for temperature measurements in a second temperature range lower than the first temperature range (Eryurek Col 7 lines 35-50 e.g. In one embodiment, a .DELTA.V.sub.REF -Temperature-curve 66 is established by testing the resistive element 12, while in a new, good, or healthy condition, over a range of operating temperatures, as shown in FIG. 6. .DELTA.V.sub.REF -Temperature curve 66 can be stored in memory 58 and accessed by processing system 18. Difference D can be established by processing system 18 by comparing the .DELTA.V.sub.R, due to a test conducted at operating temperature T.sub.0, to a corresponding reference .DELTA.V.sub.REF corresponding to operating temperature T.sub.0, as shown in FIG. 6.).

Claim 12. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 9, wherein a subsequent process temperature output is obtained using the increased settling time 
(Col 5 lines 5-15 e.g. For example, point P1 could be selected as the point along the response signal V.sub.R and the corresponding reference response signal at 0.1 seconds after the test signal I.sub.T is applied to resistive element 12 and point P2 could be selected as the point along the response signal V.sub.R and the corresponding reference response signal V.sub.REF at 0.1 seconds before the termination of test signal I.sub.T.).

Claim 13. Rud teaches a method of determining degradation of an RTD, the method comprising:
applying an excitation signal to the RTD
([0015] when switch/MUX 30 couples line 40 to node 42, voltage measurement device 26 will measure the voltage across RTD 32);
; and 
providing an output indicative of the RTD degradation 
([0015] Controller 28 is adapted to provide a process temperature output value to loop communicator 20 for communication over process communication loop 16. Controller 28 can be a programmable gate array, microprocessor, or any other suitable device that is able to execute software instructions and calculate a process temperature output in accordance with embodiments of the present invention.) 

and further discloses the process of analyzing the response to determine RTD degradation([0015])
but does not specifically disclose analyzing the response to determine RTD energy storage degradation.
However, Pressman teaches the process of analyzing the response to determine RTD energy storage degradation
(0012][0015][0018] Some deviation detection systems and methods described herein may be based on modeling/observing an expected (or reference) behavior of energy storage modules and detecting deviation conditions based on deviations between monitored behavior of the energy storage modules and the expected behavior....the expected behavior can be determined through tracking the history and operation of the energy storage module over time. Also, the expected behavior can be determined based on comparing the parameters of an energy storage device (e.g., a battery cell) to other energy storage devices in the same module and/or in other modules...if voltage decreases for one cell yet may be increasing for all other cells in a series connection, then it can be deduced that a problem exists.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of analyzing the response to determine RTD energy storage degradation as taught by Pressman within the system of Rud for the purpose of enhancing system to determine whether significant degradation has occurred within the storage based on a test performed by the controller.

Rud and Pressman further discloses producing an excitation signal and responding to the response (Pressman [0052]-[0053])but does not specifically disclose changing the excitation signal; and
after changing the excitation signal, detecting a response across the RTD, the response being indicative of energy transfer.
However, Eryurek teaches the process of changing the excitation signal
(Col 7 lines 1-10  device I/O circuit 62 communicates with the process control system by adjusting current I between 4 and 20 mA in accordance with a known communication protocol.) and 
after changing the excitation signal, detecting a response across the RTD, the response being indicative of energy transfer
(Eryurek Col 3 lines 45-55 e.g. (7) FIG. 2 shows a simple block diagram of an embodiment of diagnostic circuitry 14. Diagnostic circuitry 14 includes testing circuit 16 and processing system 18 and is generally configured to apply a test signal I.sub.T to resistive element 12 and to compare a characteristic of a response signal V.sub.R generated by resistive element 12 in response to test signal I.sub.T, to a corresponding reference V.sub.REF.
Col 7 lines 20-30 Diagnostic circuitry 14 can access device I/O circuit 62 of process device circuitry 30 with microprocessor 26, as shown in FIG. 4. Using device I/O circuit 62, the process control system can signal diagnostic circuitry 14 to perform a diagnostic test on resistive element 12 and, after conducting the test, diagnostic circuitry 14 can transmit a diagnostic output indicating the condition of resistive element 12 back to the process control system. The diagnostic output can take several forms.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of changing the excitation signal; and after changing the excitation signal, detecting a response across the RTD, the response being indicative of energy transfer.
as taught by Eryurek within the system of Rud and Pressman for the purpose of enhancing the system to be able to determine whether significant degradation has occurred based on a test performed by the controller.

Claim 15. Rud, Pressman and Eryurek teach the method of claim 14, wherein applying the excitation signal to the RTD, detecting the response, analyzing the response, and providing the output are performed by a process fluid temperature transmitter 
(Rud [0002] fluid processing plants; Col 7 lines 20-30 Diagnostic circuitry 14 can access device I/O circuit 62 of process device circuitry 30 with microprocessor 26, as shown in FIG. 4. Using device I/O circuit 62, the process control system can signal diagnostic circuitry 14 to perform a diagnostic test on resistive element 12 and, after conducting the test, diagnostic circuitry 14 can transmit a diagnostic output indicating the condition of resistive element 12 back to the process control system. The diagnostic output can take several forms.).

Claim 16. Rud teaches a process fluid temperature transmitter (Fig 1) comprising: 
an RTD having a temperature sensitive element and at least one electrically isolating structure disposed proximate the temperature sensitive element, the at least one electrically isolating element having an energy storage characteristic at an elevated temperature within a thermal operating range of the RTD; 
an excitation source operably coupled to the RTD and configured to apply an excitation signal to the RTD (current source 24); 
a measurement device coupled to the RTD, the measurement device being configured to measure a response of the RTD to the excitation signal 
([0015] when switch/MUX 30 couples line 40 to node 42, voltage measurement device 26 will measure the voltage across RTD 32)
; and 
a controller coupled to the excitation source and the measurement device (Fig 1 source 24 connected to controller 28), the controller being configured to perform an RTD resistance measurement by causing the excitation source to apply the excitation signal to the RTD and to cause the measurement device to measure a response of the RTD to the excitation signal while the excitation signal is applied to the RTD ([0015] This allows controller 28 to selectively couple line 40 of voltage measurement device 26 to a selected one of nodes 42, 44. As can be appreciated, when MUX 30 couples line 40 to node 44, a measurement of voltage by voltage measurement device 26 will indicate voltage across reference resistor 34.), 
but does not specifically disclose the controller also being configured to perform an energy storage RTD diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure a response of the RTD to the changed excitation signal.
However, Pressman teaches the process of a controller also being configured to perform an RTD diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure an RTD response to the changed excitation signal
([0012][0015][0018] Some deviation detection systems and methods described herein may be based on modeling/observing an expected (or reference) behavior of energy storage modules and detecting deviation conditions based on deviations between monitored behavior of the energy storage modules and the expected behavior....the expected behavior can be determined through tracking the history and operation of the energy storage module over time. Also, the expected behavior can be determined based on comparing the parameters of an energy storage device (e.g., a battery cell) to other energy storage devices in the same module and/or in other modules...if voltage decreases for one cell yet may be increasing for all other cells in a series connection, then it can be deduced that a problem exists. (e.g. diagnostics)
[0021] may be measured by different sensors ...resistance temperature detectors (RTDs)
[0052]-[0053] The control circuit may automatically generate a control signal to initiate one or more of these responsive actions upon detecting the deviation condition.
).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a controller also being configured to perform an RTD diagnostic by causing the excitation source to change the excitation signal and causing the measurement device to measure an RTD response to the changed excitation signal as taught by Pressman within the system of Rud for the purpose of enhancing the system to determine whether significant degradation has occurred within the storage based on a test performed by the controller.

Claim 22. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 16, wherein the excitation signal is changed by ceasing application of the excitation signal (Eryurek Col 1 lines 50-60 e.g. Present calibration techniques are generally conducted offline. These techniques involve testing the process measurement device on-site or at the location of the process measurement device. Col 5 lines 50-60 e.g. Current source 22 of testing circuitry 16 can be controlled by processing system 18 through connection 52. Connection 52, shown in FIG. 4, is drawn to indicate that it could be used to control several aspects of testing circuit 16 including switch 48. In one embodiment, current source 22 is configured to produce test signal I.sub.T When processing system 18 closes switch 48).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rud, Pressman, Eryurek and further in view of Mochizuki (DE 112014000282 B4).
Claim 17. Rud, Pressman and Eryurek teach the process fluid temperature transmitter of claim 16, but does not specifically disclose wherein the temperature sensitive element is formed of at least one coil of platinum wire disposed within a ceramic body.
However, Mochizuki teaches wherein the temperature sensitive element is formed of at least one coil of platinum wire disposed within a ceramic body (Page 8 that is, five 100 Ω-platinum resistance thermometer elements each having a thin platinum film in the form of a meandering wire formed on a thin film made of ceramics or the like to form a platinum resistance wire and the surface thereof by covering are electrically connected in series by a platinum wire in series, whereby the platinum resistance thermometer element 4 is trained. The outer frame 7 has an outer diameter of about 6 mm and a length in the axial direction of about 16 mm.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a temperature sensitive element is formed of at least one coil of platinum wire disposed within a ceramic body as taught by Mochizuki within the system of Rud, Pressman and Eryurek for the purpose of enhancing the system to incorporate temperature sensitive element which can subjected to higher temperatures.
Claim 18. Rud, Pressman, Eryurek and Mochizuki teach the process fluid temperature transmitter of claim 17, wherein the temperature sensitive element is formed of a plurality of coils of platinum wire coupled in series by an interconnect disposed at a first end of an RTD assembly and being sealed therein
(Page 8 hat is, five 100 Ω-platinum resistance thermometer elements each having a thin platinum film in the form of a meandering wire formed on a thin film made of ceramics or the like to form a platinum resistance wire and the surface thereof by covering are electrically connected in series by a platinum wire in series, whereby the platinum resistance thermometer element 4 is trained. The outer frame 7 has an outer diameter of about 6 mm and a length in the axial direction of about 16 mm.).

Claim 19. Rud, Pressman, Eryurek and Mochizuki teach the process fluid temperature transmitter of claim 18, wherein the first end of the RTD assembly and a second end of the RTD assembly are sealed with glass  (Mochizuki Page 8 In a platinum resistance thermometer element, a platinum resistance wire is protected by an element made of a fragile material such as ceramic or glass as described above.).

Claim 20. Rud, Pressman, Eryurek and Mochizuki teach the process fluid temperature transmitter of claim 18, wherein the first end of the RTD assembly and a second end of the RTD assembly are sealed with cement (Page 9 The insulating filler 9 is formed of a ceramic adhesive mainly made of alumina, and the inner frame 8th is formed of ceramic made of alumina. Since alumina has a coefficient of thermal expansion close to that).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rud, Pressman, Eryurek and further in view of Hong (US 20140355650 A1).
Claim 10. Rud. Pressman and Eryurek teach the process fluid temperature transmitter of claim 9, and further discloses the process of obtaining accuracy but does not specifically disclose wherein the selected measurement accuracy is 1%.
However, Hong teaches measurement accuracy is 1% ([0089] Moreover, calibrating temperature measurements with the characterization information for reference resistor 506 may achieve a higher degree of accuracy (e.g., 0.1%) than possible with, for example, a one-percent off-chip reference resistor.). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use measurement accuracy of 1% as taught by Hong within the system of Rud, Pressman and Eryurek for the purpose of enhancing the system to have small margin of error.


Response to Arguments
For claims 1, 13 and 16, Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. Applicant states that the prior art fails to specifically teach the “energy storage diagnostic” or “energy storage degradation”. The Examiner disagrees as the newly found prior art of Pressman teaches the limitation for claims 1, 13 and 16.
The Examiner further notes that Applicant’s specification [0016] has been introduced to express the intended invention. However, the claims are much broader and it is improper to import a particular embodiment appearing in the written description when the claim language is broader than the embodiment (See MPEP 2111.01 Plain Meaning, Section II.  IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION). 
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689